 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Jess Elijio Carranza
 7
 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00310-RFB-BNW
11
                    Plaintiff,                            STIPULATION TO CONTINUE
12
                                                          TRIAL DATES
            v.
13                                                        (Seventh Request)
     JESS ELIJIO CARRANZA,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Daniel E. Clarkson, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Jess Elijio Carranza, that
20
     the calendar call currently scheduled for July 6, 2021 at 1:30 PM, and the trial scheduled for
21
     July 12, 2021 at 9:00 AM, be vacated and set to a date and time convenient to this Court, but
22
     no sooner than sixty (60) days.
23
            The Stipulation is entered into for the following reasons:
24
            1.      Counsel for the defendant needs additional time to conduct investigation in this
25
     case in order to determine whether there are any pretrial issues that must be litigated and
26
     whether the case will ultimately go to trial or will be resolved through negotiations.
 1          2.      The parties agree to the continuance.
 2          3.      The defendant is in custody and agrees with the need for the continuance.
 3          4.      The additional time requested herein is not sought for purposes of delay, but
 4   merely to allow counsel for defendant sufficient time within which to be able to effectively and
 5   complete investigation of the discovery materials provided.
 6          5.      Additionally, denial of this request for continuance could result in a miscarriage
 7   of justice. The additional time requested by this Stipulation is excludable in computing the time
 8   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
 9   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,
10   Section 3161(h)(7)(B)(i), (iv).
11          This is the seventh stipulation to continue filed herein.
12          DATED this 18th day of June, 2021.
13    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
14
      By /s/ Paul D. Riddle                           By /s/ Daniel E. Clarkson
15
      PAUL D. RIDDLE                                  DANIEL E. CLARKSON
16    Assistant Federal Public Defender               Assistant United States Attorney

17
18
19
20
21
22
23
24
25
26
                                                      2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00310-RFB-BNW
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                          OF LAW AND ORDER
            v.
 6
     JESS ELIJIO CARRANZA,
 7
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13          1.      Counsel for the defendant needs additional time to conduct investigation in this
14   case in order to determine whether there are any pretrial issues that must be litigated and
15   whether the case will ultimately go to trial or will be resolved through negotiations.
16          2.      The parties agree to the continuance.
17          3.      The defendant is in custody and agrees with the need for the continuance.
18          4.      The additional time requested herein is not sought for purposes of delay, but
19   merely to allow counsel for defendant sufficient time within which to be able to effectively and
20   complete investigation of the discovery materials provided.
21          5.      Additionally, denial of this request for continuance could result in a miscarriage
22   of justice. The additional time requested by this Stipulation is excludable in computing the time
23   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
24   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,
25   Section 3161(h)(7)(B)(i), (iv).
26
                                                      3
 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section § 3161 (h)(7)(A), when the considering the factors under Title 18,
 9   United States Code, § 3161(h)(7)(B)(i), (iv).
10
11
12                                               ORDER

13          IT IS ORDERED that trial briefs, proposed voir dire questions, proposed jury
14   instructions, and a list of the Government’s prospective witnesses must be electronically
15                                 3rd day of ________________,
     submitted to the Court by the ____            September    2021, by the hour of 4:00 p.m.
16          IT IS FURTHER ORDERED that the calendar call currently scheduled for July 6, 2021,
17   at the hour of 1:30 p.m., be vacated and continued to September 7, 2021 at the hour of
                                                           _________________
18   ___:___
       1 30 __.m.;
             p     and the trial currently scheduled for July 12, 2021, at the hour of 9:00 a.m., be
19   vacated and continued to __________________
                                September 13, 2021 at the hour of ___:___
                                                                   9 00 __.m.
                                                                          a
20
             IT IS FURTHER ORDERED that the Master Trial Scheduling Conference set for
21   June 21, 2021 before Judge Jennifer A. Dorsey is Vacated.
22
23        DATED this ____
                     18th day of June, 2021.

24                                                   __________________________________
25                                                   RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT JUDGE
26
                                                       4
